Citation Nr: 0306036	
Decision Date: 03/31/03    Archive Date: 04/08/03

DOCKET NO.  97-23 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for residuals of injury to 
the neck and right shoulder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran 


ATTORNEY FOR THE BOARD

K. Y. McLeod, Associate Counsel


INTRODUCTION

The veteran was a U.S. Army reservist who served on active 
duty from November 1990 to March 1991.  She served in the 
Southwest Asia theater of operations from January 12 to March 
13, 1991.  

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a February 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (the RO) 
in Phoenix, Arizona, which, in pertinent part, denied the 
veteran's claim of entitlement to service connection for 
post-operative herniated nucleus pulposus at C6-C7.  The 
veteran filed a timely notice of disagreement and the RO 
subsequently provided a statement of the case (SOC).  In June 
1997 the veteran perfected her appeal, and the issue was 
subsequently certified to the Board.  

The Board notes that the veteran presented for a personal 
hearing before an RO Decision Review Officer (DRO) in April 
1998; a transcript is of record.  


FINDINGS OF FACT

1.	The competent evidence of record indicates that the 
veteran fell while running on uneven terrain while serving 
in Saudi Arabia during Operation Desert Shield/Desert 
Storm.  

2.	Based upon the competent lay testimony and medical 
evidence of record, the evidence is in approximate balance 
as to whether the veteran's current neck and shoulder 
disabilities arose as result of the fall she suffered 
while on active duty in 1991 in Southwest Asia.  



CONCLUSION OF LAW

Giving the benefit of the doubt to the veteran, the Board 
concludes that her current neck and shoulder disabilities 
were incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.306 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

In the present case, service medical records are silent for 
any complaint, treatment, or diagnosis of any neck and/or 
shoulder injury.  The veteran's military occupational 
specialty was clinical nurse.  As indicated in the 
introductory portion of this decision, the veteran was 
activated during Operation Desert Shield/Desert Storm.  She 
served in the Persian Gulf area from January to March 1991.  

The veteran filed a claim seeking service connection for 
residuals of neck and right shoulder injuries.  She presented 
for a VA examination in June 1994.  She reported suffering an 
abrasion from a metal rod in her backpack on a fitness run 
over uneven terrain while she was stationed in Saudi Arabia.  
According to the veteran she kept the area clean while the 
broken skin healed, but suffered intermittent right shoulder 
pain with decreased range of motion.  Physical examination 
revealed no significant tenderness to palpation and normal 
range of motion.  The examiner further reported that X-rays 
of the veteran's right shoulder revealed probable tendonitis.  

In a statement dated in March 1996 the veteran's husband 
reported that she had experienced difficulty using her right 
shoulder since returning from Operation Desert Storm.  
According to his account, the veteran could no longer 
participate in sports or use their home gym equipment.  

The veteran continued to complain of right shoulder and neck 
pain in June 1996.  She was treated at the VA Medical Center.  
A radiology report dated in May 1996 revealed a focal 
extrusion of disk material that extended superiorly from the 
C6-7 interspaces (between the 6th and 7th cervical vertebrae), 
more on the right than on the left, which caused narrowing of 
the right C7 foramen.  A progress note indicated disc 
syndrome.  

The RO received a statement from Captain (Capt.) J.H. of the 
Army Nurse Corps, who reported being the veteran's roommate 
in Southwest Asia and her running partner on the day of her 
injury while on active duty in Riyadh, Saudi Arabia.  
Capt. J.H. indicated that the veteran fell while running, and 
that she helped the veteran take care of the injury 
thereafter.  

Dr. C.S. Paxson submitted a statement on behalf of the 
veteran in March 1997, which indicated that he had been 
treating her for a large herniated C7 disc that was 
surgically removed in September 1996.  

In March 1998 the veteran was diagnosed with chronic right 
shoulder pain.  

The veteran presented for a hearing before an RO Decision 
Review Officer in April 1998, at which time she testified 
that she and J.H. were on a run together wearing their 
chemical masks as backpacks when the veteran fell on her 
right shoulder.  According to the veteran's testimony, the 
metal clip on the belt from her chemical mask dug into her 
shoulder.  She indicated that, after returning to her 
barracks she noticed blood on her T-shirt.  The veteran 
testified that the clip had pierced her "PT shirt," T-
shirt, sports bra, and her skin, resulting in a dime-sized 
abrasion.  She noted that she and J.H., being nurses, treated 
the area with Neosporin or Bacitracin and Band-Aids, without 
seeking other medical attention.  According to the veteran, 
after the abrasion healed approximately six weeks later, 
there was still shoulder pain.  

In November 1998 the veteran was afforded a VA examination, 
which revealed a tender 1-cm wound scar.  Clinical evaluation 
revealed full passive range of motion with "fairly 
significant" pain on the right side.  There was no 
subacromial crepitus or acromioclavicular (AC)-joint 
tenderness.  The examiner noted a 3.5-cm surgical scar on the 
right side of the veteran's neck.  She was diagnosed with 
abrasion, right superior lateral quadrant in the breast area, 
resolved with localized tenderness, and status-post 
diskectomy for herniated nucleus pulposus at C6-C7.  The 
examiner concluded that the veteran was suffering anterior 
superior quadrant breast pain associated with her abrasion in 
service.  

An addendum to the November 1998 examination report, dated in 
March 1999, indicated review of the veteran's claims folder, 
which was absent at the time of examination.  The examiner 
indicated that he could offer no opinion, based upon the 
evidence of record, as to whether the veteran's neck and 
shoulder conditions were due to the abrasion sustained in 
service.  

In a letter dated in May 1999, Dr. C.S. Paxson concluded that 
it was at least plausible to consider that veteran suffered a 
cervical disc lesion, exacerbating and remitting since 1991.  
In the course of his discussion, the physician noted that he 
was unable to make a unifying diagnosis out of the veteran's 
clinical course other than that of a complex regional pain 
syndrome with neurologic amplification, myofascial tender 
points, and perhaps unrelated pathology such as trouble in 
the shoulder.  He noted that right rotator cuff trouble was 
not shown on examination in 1995, but was noted since then.  
He thought it quite possible that the shoulder issues were 
new and unrelated to her complaints which included, on her 
first visit to him, difficulty with the arm when throwing 
overhand.

After this case was transferred to the Board for appellate 
review, we determined it was necessary to undertake 
additional evidentiary development on the matter, under 
authority provided at 38 C.F.R. § 19.9(a)(2) (2002).  An 
orthopedic examination was requested, to include discussion 
of the previous medical and lay evidence, with an opinion 
rendered as to whether there is a medical nexus between the 
veteran's active military service and current disability.

The requested examination took place at a VA facility in 
February 2003.  The examiner noted review of the veteran's 
claims folder, including service medical records, and 
afforded her a thorough examination that revealed tenderness 
in the right lateral neck in the lateral triangle and the 
supraclavicular area.  The examiner also noted tenderness in 
the anterior shoulder over the lateral shoulder.  It was 
noted that there was additional limitation of motion due to 
pain, weakened movement, and excess fatigability in the neck 
and right shoulder.  There was a 3.5-cm faint non-tender 
surgical scar in the right anterior neck, and a 1.5-cm tender 
scar at the site of the veteran's healed abrasion.  

The examiner diagnosed the veteran as having suffered a right 
anterior upper chest abrasion in service, now healed, with 
local tenderness of the scar and surrounding tissues.  The 
veteran was also diagnosed with adhesive capsulitis of the 
shoulder, postoperative cervical spine degenerative disk 
disease, and degenerative joint disease (DJD) of the 
acromioclavicular (A-C) joint.  The examiner, Dr. Dimond, 
noted local tenderness at the site of the right upper lateral 
quadrant of the chest, with the area of the original abrasion 
being quite painful to touch.  He also discussed the opinions 
of previous VA examiners.  According to Dr. Dimond, his 
current clinical findings were consistent with those of Dr. 
Wilson, the November 1998 and March 1999 VA examiner.  
Dr. Dimond indicated that both examination findings indicated 
adhesive capsulitis of the right shoulder.  He also noted 
that the records show later injury in a motor vehicle 
accident in August 2000 when the veteran's vehicle was rear-
ended, but he opined that A-C joint DJD would not have had 
time to develop within the 21/2 years since that accident.

The examiner concluded with the opinion that it was more 
likely than not that the veteran's cervical disk herniation 
and AC-joint degenerative joint disease were caused by her 
fall in service which, at the time, resulted in the abrasion 
of her right anterior lateral upper chest.  

II.  Analysis

A.  Preliminary Matters

In November 2000, during the pendency of this appeal, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), which substantially amended the provisions of 
chapter 51 of title 38 of the United States Code, concerning 
the notice and assistance to be afforded to claimants in 
substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 
2096-97 (2000) (codified as amended at 38 U.S.C.A. § 5103 
(West 2002)).

VA has long recognized that the Department has a duty to 
assist the veteran in developing evidence pertinent to his 
claim.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.103(a) 
(2002).  The recent changes in law have amended the 
requirements as to VA's development efforts in this, and 
other pending cases, modifying and clarifying VA's duty to 
assist a claimant in evidentiary development.  See VCAA, 
supra.  See generally Holliday v. Principi, 14 Vet. App. 280 
(2001).  In addition, VA has published new regulations to 
implement many of the provisions of the VCAA.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (now codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2002)).

Judicial caselaw is inconsistent as to whether the new law is 
to be given retroactive effect.  The U.S. Court of Appeals 
for Veterans Claims has held that the entire VCAA potentially 
affects claims pending on or filed after the date of 
enactment (as well as certain claims that were finally denied 
during the period from July 14, 1999, to November 9, 2000).  
See generally Holliday v. Principi, supra; see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  That analysis would 
include cases that had been decided by the Board before the 
VCAA, but were pending in Court at the time of its enactment.  
However, the U.S. Court of Appeals for the Federal Circuit 
has held that only section 4 of the VCAA (which eliminated 
the well-grounded claim requirement) is retroactively 
applicable to decisions of the Board entered before the 
enactment date of the VCAA, and that section 3(a) of the VCAA 
(covering duty-to-notify and duty-to-assist provisions) is 
not retroactively applicable to pre-VCAA decisions of the 
Board.  See Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 
2002); Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002) 
(stating that Dyment "was plainly correct").

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 2002).  
Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  We have carefully reviewed the 
veteran's claims file, to ascertain whether remand to the RO 
is necessary in order to assure compliance with the new 
legislation.  We note that the development of medical 
evidence appears to be complete.  By virtue of the 
correspondence, the SOC, and the SSOCs provided by the RO in 
May 1997, April 1999, and January 2001, the veteran has been 
given notice of the information and/or medical evidence 
necessary to substantiate his claim.  The Board notes that 
the veteran and her representative were sent a letter 
describing the procedures under the VCAA in January 2001, 
which advised the veteran that the RO would obtain VA 
treatment records and any adequately described private 
treatment records on her behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (noting that VA must communicate with 
claimants as to the evidentiary development requirements of 
the VCAA).

It thus appears that all obtainable evidence identified by 
the veteran relative to her claim has been obtained and 
associated with the claims folder, and that neither she nor 
her representative has identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for an equitable disposition of this appeal.  
Moreover, she has been clearly advised of the importance of 
her cooperation with VA in reporting for medical examination, 
to generate up-to-date evidence as to her service-connected 
condition.  In addition, the Board secured a new 2003 medical 
examination through our authority to develop evidence in 
appealed cases.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to her claim, under both 
former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
2002); Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 
(2000) (now codified as amended at 38 U.S.C.A. §§ 5103 and 
5103A (West 2002)).  The Board therefore finds that no useful 
purpose would be served in remanding this matter for more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no benefit flowing to 
the veteran.  The Court has held that such remands are to be 
avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2001); 
VCAA § 4, 114 Stat. 2096, 2098-99 (2000) (now codified as 
amended at 38 U.S.C. § 5107(b) (2002)).

B.  Discussion

In general, under pertinent law and VA regulations, service 
connection may be granted if the evidence establishes that 
the veteran's claimed disability was incurred in service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

In the present case, service medical records are silent for 
any complaint, treatment, or diagnosis of any neck or right 
shoulder disability.  

Notwithstanding the lack of a diagnosis during service, 
service connection may still be subsequently granted if all 
of the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); 
Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

The veteran contends, and she has testified under oath, that 
she fell on her right shoulder while running on uneven 
terrain in Saudi Arabia during Operation Desert Storm.  Capt. 
J.H. of the Army Nurse Corps submitted a statement that she 
was running with the veteran at the time of her injury.  Both 
women indicated that the fall resulted in an abrasion of the 
upper right quadrant of the chest, which involved a break in 
the skin and bleeding, and which they treated themselves.  
According to the veteran, after the wound healed she suffered 
residual painful motion.  VA examinations have revealed a 
1.5-cm scar at the site of the reported injury, consistent 
with the reports of the veteran and Capt. J.H.  

That a condition or injury occurred in service alone is not 
enough; there must be residual disability resulting from that 
condition or injury.  Degmetich v. Brown, 104 F.3d 1328, 1332 
(Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

The veteran has complained of and been treated for right 
shoulder and neck pain since 1994.  Her diagnoses have 
included probable tendonitis, herniated C7 disc, chronic 
right shoulder pain, abrasion right superior lateral quadrant 
in the breast with localized tenderness, status-post C6-C7 
diskectomy for herniated nucleus pulposus C6-C7, adhesive 
capsulitis, cervical spine degenerative disk disease, and 
degenerative arthritis.  

In the addendum to his November 1998 VA examination report, 
Dr. Wilson indicated that he could not determine whether the 
veteran's neck and shoulder conditions were due to her injury 
in service.  However, Dr. Paxson determined that it was at 
least plausible that the veteran's current disability was due 
to her 1991 injury.  Additionally, Dr. Dimond concluded that 
his findings were consistent with those of Dr. Wilson's.  
Yet, according to Dr. Dimond the veteran's cervical disk 
herniation, AC-joint degenerative joint disease, and 
residuals of the abrasion of her right anterior lateral upper 
chest were more likely than not due to her fall in service.  

Additionally the Board notes that the opinions of Captain 
J.H. and the veteran come from medical professionals (they 
are both nurses), and are therefore more competent than 
opinions of laypersons as to the etiology of the veteran's 
current conditions.  The veteran and Capt. J.H. reported an 
injury to the right shoulder in service.  The veteran has 
consistently opined that her current neck and right shoulder 
conditions are residual of her injury in service.  The Board 
accepts, as did the RO, these accounts of the veteran's 
injury in service.  However, neither the veteran nor her 
witness have demonstrated competency in the specialties 
involved here, i.e., orthopedics and neurology.

As noted above, the Board obtained a new medical examination 
in February 2003.  Ordinarily, we would have provided notice 
of that development to the veteran afterward, as required by 
Rule of Practice 903, and sought comment from her, pursuant 
to 38 C.F.R. § 20.903 (2002).  However, in view of the 
disposition herein, the Board believes such notice to be 
unnecessary.

In summary, the competent evidence of record indicates that 
the veteran fell in service and sustained injury to her neck 
and right shoulder area.  In addition, reading the opinions 
of both Dr. Paxson and Dr. Dimond together, it appears they 
believe it is at least as likely as not that the veteran's 
current neck and right shoulder conditions are due to that 
initial injury in 1991.

Having carefully reviewed the evidence, including the 
extensive medical records, the current medical findings, the 
opinions of physicians of record, and the veteran's 
contentions, the Board is of the opinion that the evidence 
does not preponderate in her favor.  There is no documentary 
evidence of her injury, or of any residuals thereof, during 
or for several years after her active duty in the Persian 
Gulf region.  However, in view of the foregoing discussion, 
and with consideration of the benefit-of-the-
doubt/reasonable-doubt doctrine, the Board will exercise our 
discretion to conclude that the evidence is in approximate 
balance as to whether the veteran's currently claimed 
disabilities have resulted from her fall on her right 
shoulder in service.  Therefore, we may grant the claim for 
service connection.

The Board emphasizes that this grant of benefits is based 
upon reasonable doubt, and does not reflect error on the part 
of the RO in its thorough development and adjudication of the 
matter.

Therefore, and for the reasons discussed above, the Board 
finds that the veteran is entitled to service connection for 
the disabilities resulting from the injury to her neck and 
right shoulder in service.  Based upon the recent VA 
examination, those residual disabilities are: postoperative 
cervical spine degenerative disk disease with herniated 
nucleus pulposus at C6-C7; degenerative joint disease of the 
right acromioclavicular joint with adhesive capsulitis; scar 
of the right anterior upper lateral chest; and right neck and 
shoulder girdle myofascial pain syndrome.  The RO will take 
action to determine the disability rating(s) to be assigned.


ORDER

Service connection for residuals of neck and right shoulder 
injuries is granted.  




_____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

